IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-41220
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CALVIN FONVILLE,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:01-CR-3-ALL
                       --------------------
                           June 7, 2002

Before JOLLY, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

     Calvin Fonville appeals from a conviction for being a

prisoner in possession of marijuana in violation of 18 U.S.C.

§ 1791(a)(2).   Fonville argues that the evidence was insufficient

to support his conviction.   We review Fonville’s sufficiency

challenge in the light most favorable to the Government,

determining whether any reasonable trier of fact could have found

that the evidence established the essential elements of the crime


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-41220
                                  -2-

beyond a reasonable doubt.    See United States v. Ortega Reyna,

148 F.3d 540, 543 (5th Cir. 1998).    Extensive testimony from one

of the prison officers who recovered the marijuana from

Fonville’s cell locker secured by a personal combination lock,

established sufficient evidence to support the conviction under

18 U.S.C § 1791(a)(2).

     Fonville also argues that the trial court erred in striking

two prospective jurors for cause.    We defer to the trial court’s

determination regarding juror credibility and bias, and absent an

abuse of discretion, this court will not second guess the trial

court’s determination.   United States v. Duncan, 191 F.3d 569,

573 (5th Cir. 1999).   The record from jury voir dire supports the

trial court’s decision to exclude the two potential jurors.

Accordingly, the judgment of the trial court is AFFIRMED.